Citation Nr: 1531108	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from November 1946 to April 1948 and from September 1950 to May 1952.  He is the recipient of the Purple Heart Medal and the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied an increased rating for PTSD. 

In June 2009, the Veteran filed a claim for TDIU.  In a November 2009 rating decision, the RO denied TDIU and the Veteran did not file a notice of disagreement with that decision. 

The Veteran testified in regard to the increased rating claim for PTSD during a November 2010 video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record and has been associated with the claims file.  In May 2013, the Veteran was advised that the VLJ who conducted the November 2010 hearing was no longer employed by the Board and was provided an opportunity to elect to have another hearing.  However, in June 2013, he advised the Board that he did not wish to appear at a new hearing. 

This matter was previously before the Board in January 2011.  At that time, the Board determined that, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the issue of entitlement to TDIU had been raised.  The Board remanded the TDIU and PTSD claims for further development. 

In an April 2012 decision, the Board denied an increased rating for PTSD and entitlement to TDIU.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's April 2012 decision and remanded the claims to the Board for further proceedings consistent with the JMR.  As such, in July 2013, the Board again remanded the claims for further development pursuant to the November 2012 JMR. 

In a June 2014 decision, the Board again denied an increased rating for PTSD and entitlement to TDIU.  This time, the Veteran only appealed the Board's denial regarding TDIU to the Court.  In February 2015, the Court granted a JMR filed by representatives for both parties, vacating the Board's June 2014 decision as it pertained to the TDIU claim and remanded this claim to the Board for further proceedings consistent with the JMR.  The Board's June 2014 decision regarding an increased rating for PTSD was not disturbed.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through March 2014, which were considered by the agency of original jurisdiction (AOJ) in the April 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; residuals of shrapnel wound with well-healed scar, dorsal surface of right hand (dominant), evaluated as 10 percent disabling; and post-traumatic changes and osteoarthritis with painful motion, right hand (dominant) associated with residuals of shrapnel wound with well-healed scar, dorsal surface of right hand (dominant), evaluated as 10 percent disabling; resulting in a combined disability rating of 60 percent for one disability, due to a common etiology.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries 

incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appellate period, the Veteran is service-connected for PTSD, rated as 50 percent disabling; residuals of shrapnel wound with well-healed scar, dorsal surface of right hand (dominant), evaluated as 10 percent disabling; and post-traumatic changes and osteoarthritis with painful motion, right hand (dominant) associated with residuals of shrapnel wound with well-healed scar, dorsal surface of right hand (dominant), evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation purposes is 60 percent. 38 C.F.R. § 4.25.  Significantly, the Veteran's PTSD and right hand disorders are of a common etiology as these disabilities were incurred as a result of combat.  As such, he meets the threshold criteria for a TDIU, based on the determination that the service-connected disabilities for this period resulted from a common etiology. See 38 C.F.R. §§ 4.16(a), 4.25.  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a February 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had worked full-time as a mail handler for the United States Postal Service from 1960 to 1987, and worked part-time as a self-employed handy man from 1987 to 2003.  He further indicated that he had completed school through the 9th grade.

Upon VA psychiatric examination in October 2009, a VA examiner noted that, due to the Veteran's PTSD alone, he would be employable in a sedentary position requiring routine tasks and only loose supervision and that his nonservice-connected neurocognitive disorder imposed greater impediments to employment but was not a component of PTSD.  Upon VA hand examination in October 2009, a VA examiner noted that the Veteran should avoid strenuous physical activities based on his age and that he was capable of sedentary activities with occasional breaks every two hours.  The physician advised that the Veteran should limit gripping, pushing, or pulling with the right hand to no more than five to ten minutes at a time and avoid keyboarding and driving with his right hand.

In a March 2013 report, Mr. E.J.C. (a vocational consultant) noted a review of the record to that date and conducted a telephone interview with the Veteran.  The consultant accurately summarized the results of the October 2009 VA examination reports.  He also noted that the Veteran had a 10th grade education with no training or education thereafter.  The consultant reported that the Veteran stopped working as a handyman in 1990 in part because of irritability with customers, lack of focus on job tasks, and limitations of use of the right hand that included difficulty lifting more than a few pounds and often dropping objects.  He also found that the Veteran had marginal reading and writing ability, fair mathematics ability, and no computer knowledge.  The consultant noted that the Veteran's termination of self-employment in 1990 demonstrated that he could not continue to work and would be unable to secure any form of employment in a competitive environment.  He disagreed with the October 2009 VA examiners who found the Veteran capable of sedentary work because sedentary positions in a competitive business environment required a high school education, computer skills, ability to use a keyboard, and experience in an office setting.  He noted, "...it is my opinion within a reasonable degree of vocational certainty that [the Veteran's] PTSD and right hand conditions have resulted in his inability to secure and follow a substantially gainful occupation since 2003, and likely as far back as 1990." 

In February 2014, a VA psychiatrist noted a review of the claims file and examined the Veteran.  She opined that, due to the Veteran's service-connected PTSD alone, he retained the cognitive and emotional capacity to sustain work tasks in an environment commensurate with his educational abilities.  Specifically, it was noted that the Veteran would perform best in a predictable routine, primarily due to limited education and history of reduced frustration tolerance in some areas related to PTSD symptoms.  As rationale for this opinion, the examiner stated that the Veteran sustained routine tasks in the postal service for 27 years without difficulty related to chronic PTSD symptoms.  Cognitive decline was not deemed related to PTSD as the Veteran's previous cognitive difficulties were stabilized following treatment with Vitamin B-12.  The examiner also noted that, if symptoms of cognitive decline were included in the opinion, with the current level of mild cognitive decline, the Veteran would retain the ability to sustain routine job tasks, but would require clear parameters for tasks due to forgetfulness.  The Veteran reportedly managed a great deal of responsibility in the home and was independent with finances, mobilization, hygiene, and all household tasks including care of his very ill wife.  He had not shown significant impairment (no missed appointments due to lack on comprehension, no chronic medication errors, motor vehicle accidents, problems getting lost, etc.) which would indicate the need for significant limitations secondary to cognitive impairment.  

The February 2014 VA examiner noted the March 2013 vocational rehabilitation report from E.J.C. and indicated that this opinion was not thorough as it was not performed by a psychiatrist or psychologist, did not specify what symptoms exactly cause deemed unemployability, or why the former opinions dated in 2009 and 2011 which state employment is possible are not sufficient other than economic competitiveness in the marketplace.  Additionally, the February 2014 VA examiner stated that E.J.C.'s March 2013 opinion was inclusive of the Veteran's right hand disorder and an opinion regarding limitations imposed by the Veteran's right hand disorder was deferred to a medical specialist.  

In February 2014, a VA physician noted a review of the claims file and examined the Veteran's right hand and wrist.  The physician found that the scar imposed no functional limitation and that the wrist arthritis was not a residual of the service-connected shrapnel injury.  The physician also reviewed the report of the vocational consultant and noted that the comments on the right hand were brief and based on the 2009 VA examination. The physician concurred with the previous October 2009 examiner in that the Veteran should limit his use of the right hand in pushing and pulling to less than 5-10 minutes at a time with a break for stretching and should avoid prolonged keyboarding with the right hand.

In May 2015, Mr. M.L. (a vocational consultant) noted a review of the record to that date and conducted a telephone interview with the Veteran.  The consultant accurately summarized the results of the October 2009 and February 2014 VA examinations as well as all other pertinent information in the claims file.  M.L. noted that the Veteran had a 9th grade education and noted that the Veteran's ability to perform at his past G.E.D. (General Education Development) levels had been adversely affected by his PTSD.  This impacted the Veteran's ability to deal with others, as well as impaired his reasoning.  M.L. stated that the Veteran should not be working in a position that requires anything more than occasional and superficial contact with the public or co-workers and should not be working in a capacity that requires him to operate dangerous equipment or machinery (due to his medication).  He was further limited to essentially work that may be conducted with one hand, although he may be able to use the other extremity as an assist.  Therefore, because of his symptoms, he would be unable to successfully engage in, and/or retain, any retraining curricula.  He would, therefore, be precluded from any semi-skilled or skilled work.  While the Veteran could possibly work in a sedentary capacity, work at the sedentary level was precluded by the physical and emotional restrictions noted above.  The Veteran's affective limitations would also preclude him from engaging in any semi-skilled or skilled occupations due to limitations in concentration and PTSD related symptoms.  M.L. reported that the Veteran's limitations have manifested to such a severe level that he was unable to engage in any form of substantial employment over any course of time and that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful employment.  The Veteran's status of "unemployability" has been maintained since 2004 at which time he became increasingly distracted and lost his ability to focus.  Significantly, the Veteran's PTSD disability rating was increased from 30 percent to 50 percent disabling during this period of time.  M.L. noted that the Veteran suffered from other medical conditions, all of which may have contributory effects.  However, M.L.'s opinion regarding the Veteran's unemployability was based solely  on his service-connected disabilities in the absence of his other conditions.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's service-connected right hand disorders impact physical employment and his service-connected PTSD impacts all forms of employment, to include sedentary employment.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


